support a conviction, Lisle v. State, 113 Nev. 679, 691-92, 941 P.2d 459,
                467 (1997), holding limited on other grounds by Middleton v. State, 114
                Nev. 1089, 1117 n.9, 968 P.2d 296, 315 n.9 (1998), and the jury's verdict
                will not be disturbed on appeal where, as here, substantial evidence
                supports the verdict. See Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20
                (1981); see also McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992).
                             Second, Evans contends that the district court abused its
                discretion by denying his motion to dismiss because insufficient evidence
                was presented at the preliminary hearing to support each charge. We
                review a district court's decision to grant or deny a pretrial motion to
                dismiss for an abuse of discretion. Hill v. State, 124 Nev. 546, 550, 188
                P.3d 51, 54 (2008). Even assuming that Evans' motion was procedurally
                proper, we conclude that the district court did not abuse its discretion by
                denying it because the State presented sufficient evidence to support each
                charge. See Sheriff v. Hodes, 96 Nev. 184, 186, 606 P.2d 178, 180 (1980)
                (to bind an accused over for trial, "the state is not required to negate all
                inferences which might explain [his] conduct, but only to present enough
                evidence to support a reasonable inference" that the accused committed
                the offense); Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970) (we
                will affirm the district court if it reaches the right result).
                             Third, Evans contends that the district court abused its
                discretion by allowing the State to introduce into evidence outdated field
                identification cards in order to establish his gang affiliation and that
                evidence regarding his gang affiliation was unduly prejudicial. This claim
                lacks merit because evidence that Evans was a member of a gang was
                necessary to prove the gang enhancement of the charged crime and the
                field identification cards were relevant evidence of Evans' gang

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A
                membership. See NRS 193.168; Somee v. State, 124 Nev. 434, 446, 187
                P.3d 152, 160 (2008). And, no prejudice resulted because Evans was
                ultimately acquitted of the gang enhancement. We conclude that the
                district court did not abuse its discretion.
                             Fourth, Evans contends that the district court erred by
                granting the State's pretrial motion to admit Eric Dimas' preliminary
                hearing testimony because it was untimely and the State failed to
                demonstrate good cause to excuse the untimely filing.              See NRS
                174.125(1); Hernandez v. State, 124 Nev. 639, 648-49, 188 P.3d 1126, 1132-
                33 (2008). Even assuming that the district court erred by granting the
                State's motion and allowing Dimas' preliminary hearing testimony to be
                read into the record, we conclude that any error was harmless because we
                are convinced beyond a reasonable doubt that Dimas' testimony did not
                contribute to Evans' conviction. See Hernandez, 124 Nev. at 652, 188 P.3d
                at 1135.
                             Fifth, Evans contends that the district court abused its
                discretion by rejecting his proposed instruction defining "affray." A
                defendant is entitled to a jury instruction on his theory of the case if some
                evidence supports it, Rosas v. State, 122 Nev. 1258, 1262, 147 P.3d 1101,
                1104 (2006), but he is not entitled to instructions that are misleading or
                inaccurate, Crawford v. State, 121 Nev. 744, 754, 121 P.3d 582, 589 (2005),
                and a request for a lesser-included offense instruction is conditioned on
                that offense being necessarily included in the charged offense, Rosas, 122
                Nev. at 1263, 147 P.3d at 1105. Because "affray" is not a lesser-included
                offense of the charged crimes, compare NRS 199.480(3)(a), and NRS
                200.481(2)(f), with NRS 203.050, and the instruction was misleading
                because "affray" was not charged, we conclude that the district court did

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A
                     not abuse its discretion, see Ouanbengboune v. State, 125 Nev. 763, 774,
                     220 P.3d 1122, 1129 (2009).
                                 Sixth, Evans contends that cumulative error deprived him of a
                     fair trial. Balancing the relevant factors, we conclude that this contention
                     lacks merit. See Valdez v. State, 124 Nev. 1172, 1195, 196 P.3d 465, 481
                     (2008).
                                 Accordingly, we
                                 ORDER the judgment of conviction AFFIRMED.




                                                        Hardesty



                                                        Parr irre


                                                                                        J.
                                                        Cherry



                     cc: Hon. Douglas W. Herndon, District Judge
                          Law Office of Betsy Allen
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A    Mt74'